DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered. Claims 1 and 4-5 are amended. Claims 1-10 are presently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "to raise said working voltage of 3.0 to 4.5 volts" renders the claim indefinite because it is unclear whether the boost conversion unit is raising an input voltage of 3.0 volts to an output of 4.5 volts, or whether it is saying that the boost converter raises a voltage to a working voltage, which may be anywhere in a 
Claims 2-10 are rejected as indefinite because they depend on an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US Patent Application Publication 2008/0234598), hereinafter Snyder, in view of Arnitz et al. (US Patent Application Publication 2020/0119591), hereinafter Arnitz, and Hughes et al. (US Patent Application Publication 2012/0265028), hereinafter Hughes, further in view of Davlantes (US Patent Application Publication 2018/0294676), hereinafter Davlantes.

Regarding claim 1, Snyder teaches a physiological signal wireless transmission system compatible with the magnetic resonance (MR) system (Snyder, ¶[0134]), comprising an implantable sensing device (Snyder, ¶[0099], implantable sensing device 62, ¶[0059]) implanted into a human body to sense at least one physiological signal (Snyder, ¶[0100]) and a power relay device wirelessly coupled to said implantable sensing device; wherein said implantable sensing device includes: a sensing module having at least one sensor to sense at least one physiological signal (Snyder, ¶[0099], implantable sensing device 62, ¶[0059], ¶[0121]); a data transmission module coupled to said sensing module to wirelessly transmit said at least one physiological signal (Snyder, ¶[0129], implantable device 62 has a coil member 1638 that transmits and receives signals) from the data transmission module to the power relay device; and a power receiving module (Snyder, ¶[0099], the implantable device may be passive, receiving power from outside; ¶[0102], powered by an external device, ¶[0104-0106]) coupled to said sensing module and said data transmission module to provide a working voltage to said sensing module and said data transmission module (Snyder, ¶[0129]); wherein said power relay device includes: a data transceiver antenna wirelessly coupled 
Regarding claim 2, Snyder teaches an external monitoring device wirelessly coupled to said power relay device (Snyder, ¶[0107], an intermediate transponder may be used between the implanted device and an external device, which means there is both an external monitoring device and a power relay device in some embodiments). Snyder does not teach the details of this embodiment. Hughes teaches a configuration wherein an external monitoring device comprises a data receiving unit  (Hughes, Fig. 18, laptop 704-1 comprises a data receiving unit, ¶[0113]) wirelessly coupled to a data transceiver antenna (Hughes, Fig. 18, external unit 200 has the data transceiver antenna) to receive at least one physiological signal (Hughes, ¶[0114-0115], waveforms may be transmitted to various devices including external monitors such as 704-1 or 704-2); 14Attorney Docket No. KS-00084a second microprocessor coupled to said data receiving unit (Hughes, ¶[0113], the data receiving unit may be a laptop, which has a microprocessor and a display unit, namely the screen, Fig. 18); and a display unit coupled to said second microprocessor to display said at least one physiological signal (Hughes, ¶[0113], the data receiving unit may be a laptop, which has a microprocessor and a display unit, namely the screen, 
Regarding claim 3, Snyder teaches that the at least one sensor is an intracranial pressure (ICP) sensor, a blood pressure sensor, a blood oxygen sensor, a temperature sensor, a pulse sensor or a respiration and heartbeat sensor (Snyder, ¶[0059]).  
Regarding claim 4, Snyder teaches that the data transmission module includes: a third microprocessor (Snyder, ¶[0151], implanted module 1630 with antenna has a microprocessor 1762). Snyder teaches that there may be an amplifier and various signal processing components (Snyder, ¶[0074], ¶[0149]), including a data transmission antenna (Snyder, ¶[0149]) connected to the third microprocessor. Snyder does not teach the other details of the circuitry. Hughes teaches a system wherein an implantable device receives wireless power from an external device, wherein the data transmission module comprises a differential amplifier coupled to a third microprocessor (Hughes, ¶[0048], Fig. 8); a voltage regulating unit coupled to said third microprocessor and said differential amplifier respectively, and a data transmission antenna coupled to said third microprocessor (Hughes, Fig. 8, antenna 180). Hughes does not expressly teach a voltage regulating unit connected to the microprocessor and the differential amplifier. Davlantes teaches that for a wireless power transmission system, a voltage regulating unit is used (Davlantes, ¶[0041], a DC-DC converter is a voltage regulating unit). It would have been obvious to one having ordinary skill in the art to use a voltage regulating unit coupled to the third microprocessor and the differential amplifier in order to ensure that the voltage received has been converted to the level that the system can 
Regarding claim 5, Snyder and Hughes also teach that the unit may include a power storage unit (Snyder, ¶[0186], Hughes, ¶[0052]). It would have been obvious to one having ordinary skill in the art, in the modified Snyder invention, to couple the power storage unit coupled to said boost conversion unit to store said working voltage, in order to keep current flowing even when the device is not actively charging.  
Regarding claims 7 and 8, Snyder teaches that the data transceiver antenna and the data transmission antenna may be is a Bluetooth antenna or a ZigBee antenna (Snyder, ¶[0108]).  
Regarding claim 9, Snyder teaches a signal transmission method based on the physiological wireless transmission system of claim 1, comprising implanting said sensing module into a human body to sense at least one physiological signal of said human body (Snyder, ¶[0099], implantable sensing device 62, ¶[0059]) implanted into a human body to sense at least one physiological signal (Snyder, ¶[0100]), wirelessly transmitting said at least one physiological signal by said data transmission module to said power relay device (Snyder, ¶[0129], implantable device 62 has a coil member 1638 that transmits and receives signals); receiving said at least one physiological signal by said data transceiver antenna of said power relay device (Snyder, ¶[0104-0106], antenna 68; ¶[0109]); Snyder teaches that the physiological signal is encoded for transmission (Snyder, ¶[0111]). Hughes teaches an implantable sensor with a wireless interface (Hughes, Fig. 11, ¶[0113]) wherein an external display module coupled to a second microprocessor displays at least one physiological signal (Hughes, ¶[0078], 
Regarding claim 10, the modified Snyder invention teaches a wireless charging method based on said physiological signal wireless transmission system of claim 1, which generates a radio frequency signal with 815 MHz to 5.8 GHz (Snyder, wireless link transmits data and/or power, ¶[0116]; Arnitz, ¶[0033], power may be transmitted at frequencies in this range) by said power emitting module of said power relay device, and transmitting said radio frequency signal to said power receiving module (Snyder, ¶[0102]); (b) receiving said radio frequency signal by said power receiving antenna of said power receiving module (Snyder, ¶[0129]). Snyder teaches supplying said working voltage said power receiving module to said sensing module and said data transmission module of said implantable sensing device respectively (Snyder, ¶[0129], the wirelessly transmitted power supports the functionality of the implanted sensors and transmitters). 
Snyder does not teach the technical details of the circuitry required to receive power. Davlantes teaches a wireless power transfer system with an impedance matching unit coupled to said power receiving antenna (Davlantes, ¶[0017]). Davlantes further teaches a voltage rectifying unit coupled to said impedance matching unit (Davlantes, ¶[0033]); a boost conversion unit coupled to the voltage rectifying unit (Davlantes, . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder, in view of Arnitz, Hughes, and Davlantes, further in view of Nielsen.
Regarding claim 6, Snyder teaches that the power relay device further includes a data storage unit (Snyder, ¶[0111]) coupled to said first microprocessor. Snyder does not teach the detailed structure of the circuitry, including teaching a power amplifier. Nielsen teaches a system for wireless charging of devices implanted in the body, which includes a power amplifier coupled to said power emitting module and said power emitting antenna respectively (Nielsen, ¶[0010], ¶[0158]).  It would have been obvious to one having ordinary skill in the art to use a power amplifier in the modified Snyder invention in order to prepare the power for transfer via antenna.

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. Regarding the applicant’s argument that there is no motivation to combine, Snyder also teaches that the device is MRI-safe (Snyder, ¶[0134]), so features from similar inventions that are designed to be MRI-safe are relevant to this teaching.
Regarding the applicant’s argument that Snyder and the examiner’s other cited prior art does not tech converting the input voltage into a stable working voltage suitable for a medical implantable sensor, Davlantes teaches this limitation in the modified rejection above. Regarding the applicant’s argument that Davlantes does not teach sensitive adjustment of the working voltage to the corresponding input load as the input load changes – this subject matter is not claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Erin M Piateski/Primary Examiner, Art Unit 3792